     Case 2:17-cv-01757-MCE-CKD Document 59 Filed 08/20/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       THREE LAKES DESIGN,                            No. 2:17–cv–01757–MCE–CKD (PS)

12                       Plaintiff-Judgment
                         Creditor,
13                                                      ORDER
              v.
14
         GINA SAVALA,
15
                         Defendant-Judgment
16                       Debtor.
17

18           As part of its judgment collection effort, plaintiff-judgment creditor Three Lakes Design

19   has renewed its Motion for an Earnings Withholding Order, seeking entry of an order garnishing

20   the wages of the spouse of defendant-judgment debtor Gina Savala. 1 (ECF No. 58, “Withholding

21   Motion.”) The Withholding Motion was filed on July 23, 2021 and is noticed for hearing before

22   the undersigned on Wednesday, September 1, 2021 at 10:00 AM. That hearing will take place

23   remotely (via Zoom), and the parties will receive instructions for joining closer to the hearing

24   date. The court finds it necessary to issue this order in advance of the hearing because of ongoing

25   problems with delivering mail to defendant’s address of record in this case.

26
     1
27    Because defendant is self-represented and the motion is related to collection of judgment, the
     matter is referred to the undersigned pursuant to Local Rules 302(c)(11) & (21) and 28 U.S.C.
28   § 636(b)(1).
                                                       1
     Case 2:17-cv-01757-MCE-CKD Document 59 Filed 08/20/21 Page 2 of 3


 1          The only address defendant has ever provided to the court in connection with this case is a

 2   residential address on Arabella Way in Sacramento. (See, e.g., ECF No. 7.) Since May 2019, all

 3   mail sent by the court to that address has been returned as undeliverable. Default judgment was

 4   entered against defendant in August 2019. (ECF Nos. 35, 36.) Defendant and her husband,

 5   Gilbert Savala, appeared in person for a hearing on plaintiff’s original wage-withholding motion

 6   in October 2019. (ECF No. 45.) Defendant indicated that they had only learned of that hearing

 7   through their bankruptcy attorney; yet, no updated address was provided to the court.

 8          This case was automatically stayed during the pendency of the Savala’s Chapter 7

 9   bankruptcy proceeding filed on October 17, 2019. (ECF No. 48, Notice of Stay; In re: Gina Luisa

10   Savala and Gilbert Anthony Savala, III, No. 19-26462 (U.S. Bankr. E.D. Cal.).) That proceeding

11   concluded with what appears to be only a partial discharge of the debt owed to plaintiff on the

12   pre-petition Judgment entered against defendant in this case. (ECF No. 58.3, Ex. A Judgment

13   Pursuant to Stipulation in Bankr. No. 19-26462; Three Lakes Design v. Savala, Adversary

14   Proceeding No. 20-02005 (U.S. Bankr. E.D. Cal.), ECF No. 83.) Plaintiff now returns to this

15   court to continue its effort to collect the remainder of the Judgment. (ECF No. 58.3 ¶ 4

16   (referencing “partial payment on such judgment”).)

17          It is very important that defendant and her husband attend the upcoming hearing on

18   plaintiff’s Withholding Motion on September 1, 2021. In an effort to ensure that defendant

19   receives this order and appears at the hearing, the court will instruct the Clerk of Court to update

20   defendant’s address of record to an address she appears to have used more recently. Defendant

21   and Mr. Savala’s Chapter 7 bankruptcy petition (attached to the Notice of Stay filed in this case)

22   lists both a residential address on Heritage Wood Circle, Sacramento, and a mailing address on

23   Florin Road, Sacramento where court notices could be sent. (ECF No. 48 at 3.) According to the

24   Proof of Service attached to the instant motion, plaintiff already served defendant with the

25   Withholding Motion by mail at both of these addresses. (ECF No. 58.4 at 2.) On prior occasions,

26   plaintiff has also served defendant at her last known email address. (See ECF No. 34 at 3 (listing

27   a gmail.com address).) The court will order plaintiff to serve a copy of its Withholding Motion

28   on defendant via email as well.
                                                        2
     Case 2:17-cv-01757-MCE-CKD Document 59 Filed 08/20/21 Page 3 of 3


 1             Under Local Rule 183, self-represented parties have an obligation to keep the court

 2   informed of their current address. E.D. Cal. L.R. 183(b). This rule exists to ensure that self-

 3   represented parties receive copies of the court’s orders in their case. The court and plaintiff have

 4   gone out of their way to attempt to keep defendant apprised of the proceedings in this case. If

 5   defendant continues to remain silent in response to the instant motion, she risks entry of an order

 6   permitting plaintiff to garnish Mr. Savala’s wages without the opportunity to oppose the motion

 7   and potentially assert any applicable exemptions under California wage garnishment law. 2

 8   Therefore, defendant and her husband are ordered to appear at the virtual hearing before

 9   the undersigned on Wednesday, September 1, 2021 at 10:00 AM. Should defendant wish to

10   continue the hearing to a later date, she may file a request showing good cause for a short

11   continuance.

12             Accordingly, IT IS HEREBY ORDERED that:

13        1. The Clerk of Court is instructed to update defendant Gina Savala’s address of record to

14             372 Florin Road, #142, Sacramento, CA 95831;

15        2. Defendant Savala shall file with the court a confirmation of her current mailing address;

16        3. Defendant Savala and her husband shall appear at the virtual hearing before the

17             undersigned on Wednesday, September 1, 2021 at 10:00 AM;

18        4. Plaintiff shall serve a copy of the Withholding Motion and all supporting papers (ECF

19             No. 58) on defendant at her last known email address; and

20        5. The Clerk of Court is instructed to serve defendant Savala a copy of this Order both to her

21             new Florin Road address of record, and to 78 Heritage Wood Circle, Sacramento, CA

22             95831.

23   Dated: August 20, 2021
                                                       _____________________________________
24
                                                       CAROLYN K. DELANEY
25                                                     UNITED STATES MAGISTRATE JUDGE
     19.thre.1727
26
     2
27    For an overview of some of the wage garnishment laws that might apply in this case, see
     generally Choice Hotels Int’l, Inc. v. Penta Denver, LLC, No. 13MC80249WHAJSC, 2015 WL
28   3830691 (N.D. Cal. June 19, 2015).
                                                       3
